Appeal Reinstated; Order filed April 23, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00034-CV
                                  ____________

                       HELEN MAYFIELD, Appellant

                                       V.

THE EAGLE NEWSPAPER, HOLLY HUFFMAN, MATTHEW WATKINS
        & JOHN P. BARNWELL, CEO OF THE EVENING POST
                    PUBLISHING CO., Appellees


                   On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-26254

                                    ORDER

      On May 10, 2012, we abated this appeal pending our review of the order
sustaining the contest to appellant’s affidavit of indigence. By opinion and
judgment issued this day in the appeal docketed under our appellate case number
14-12-00308-CV, this court reversed the trial court’s order sustaining the contest
and rendered judgment that appellant is entitled to proceed on appeal without the
advance payment of costs.

      Accordingly, we order this appeal REINSTATED. We ORDER the Harris
County District Clerk’s office to prepare a file a complete clerk’s record containing
the documents listed in Texas Rule of Appellate Procedure 34.5(a), and any other
documents designated by appellant and necessary to her appeal from the summary
judgment signed December 12, 2011, on or before May 28, 2013.

                                  PER CURIAM




                                         2